      Case 1:20-cv-14093-RMB Document 31 Filed 07/08/21 Page 1 of 4 PageID: 303




                                                          ,
June 28, 2021
                                                                        REcr:-
Honorable Marie BUl]lb                                        RecE1vEo IN         i;;::   I V E: D
USDC D.NJ


                                                         I
                                                              CHAMBERS OF
400 Cooper St. ·
Roornil1050
Camden, NJ 08102
                                                                JUL - 6 "J»'~}~:L - 8 2021       I
                                                                              !.J..AM T. WA -M   •
                                                         RENEE MARIE BUMB, U.S.1.GfEAI( LSH
     Re: C!i.,iril No. 20-14093; Hare v. Ortiz

Dear Judge Bumb:

     Although I am not a prty in the above-referenced matter, the Court's
Feb. 4, 2021 ruling affects a matter in which I am a party. 1

     On May 5; 2021, the authors of the First Step Act ("FSA") issued a letter ·
to the Attorney General of the United States. Within, Senators Durbin and
Grassley confirmed the text and intent of the FSA contradicts the BOP's position
of the application of FSA Time Credits. In its Feb. 4, 2021 ruling, the Court
adopted the posJ.tions of the BOP which are now inf,;i,:i:m. Pursuant to FRE 201(c)(O,
the Court may sua sponte take judicial notice of the Senators letter_.

     A. Eligibility of programs under FSA

     In its decision, the Court adopted the BOP's position that "Time credits
are earned only when an inmate successfully completes one of the BOP-approved
EBRR programs or PAs related to one of the particular needs assigned to that
inmate." Id. at 25. And further found that "Petitioner is not entitled to
Time Creddit for work completed prior to -the determination that he had a 'need'
for such work under the FSA risk and need assessment system." Id. at 29.

     The Senators' letter contradicts the adopted position:
          The FSA does not require BOP to limit earned time credits to completion
          of assigned programming. BOP's inclusion of this limitation in the
          proposed rule is particularly troublesome because BOP has .not_developed

1    1:20-cv-211 (.ND W 2020)


                                         1
      Case 1:20-cv-14093-RMB Document 31 Filed 07/08/21 Page 2 of 4 PageID: 304



          an effective needs assessment, as required under the FSA. Under
          the proposed 6 J.1le, inmates would not be rewarded for self-identifying
          needs and voluntarily participating in programming. The proposed·
          rule also, without authority or explanation, prohibits credits for
          programs completed before January 15, 2020, when the FSA allows
          for credits based on alJ_ programming completed after the statute's
          enactment on Dec. 21, 2018. (emphasis added)

     B. Calculation of FSA Time Credits


     The FSA requires the award of Time Creidts for each "day" of participation
in "evidence-based recidivism reduction programming" ("EBRR") or "P1,oductive
Activities" ("PA"), 18 u.s.c. 3632(d)(4)(A). Since the term "day", as a unit
of measurement, is not defined within the FSA, the BOP interpreted the word
to mean an eight-hour period. In adopting the BOP's position as reasonable,
the Court specifically rejected the ability for an inmate to receive time
credit if he only spent one hour a day participating in an EBRR or PA .. See
Feb. 4th ruling at 36-37. ·

     The Senators' letter specifically co=ects the BOP and the Court's interpretation
of the statute:

         [the interpretation] undermines the FSA's incentive structure in
         several respects. First, by defining a day as eight hours of programming
         the rule greatly restricts the ability to eann credits ... While not
         statutorily defined, the plain mearuhng of day of participation is
         every calendar day during which a person successfully participat~s
         in an EBRR or PA, with the length of time of participation d~termined
         by the program. Instead, the proposed rule defines a day as "one
         eight-hour period" of a com13j1ited EBRR or PA. Using this definitipn,
         an inmate who participates in a program one hour a day for eight
         days would earn just one "day" of participation under the FSA ... Givern
         the limited programs offered and the duration and frequency of programs,
         earning enough time credits to meaningfully reduce prison time would
         be nearly impossible under this definition.



                                      2
        Case 1:20-cv-14093-RMB Document 31 Filed 07/08/21 Page 3 of 4 PageID: 305


       I ask the Court to take notice of the letter which is available at https://,
www. grsissley. senate .gov/news-releases/durbin-grassley:~press-do j-to-streng;bhen-
f irs t-s tep-ac t-rule-on-earned-time-credi ts-to-incen tivize-rehabili ta tion

·Sincere! y,

./TL--
..
Jeffrey Cohen
,58021.-017
FCI Gilmer
-PO Box 6000
Glenville, wv·26351

~: Jeremy Hare
   71667-050
   Ft. Dix'. eorr. Inst.
   PO Box 2000
   Joint Base MDL, NJ 08640




                                                                                  .,




                                        3
._<:;,.('.o~
                             Case 1:20-cv-14093-RMB Document 31 Filed 07/08/21 Page 4VW
                                                                       CIHlARLESTON   of 4 PageID:
                                                                                           250     306
fec,,z1,0"3,
r-'eJvc\ Corr, '.rl'$1-   G,;\,i,-u-                                     30 JIUNI 2021                  PM     :n. L '.'
Po 1:>or 6ao
SleAvill•. WV 2-635""1




                                                   0810:2-157010           ,,, •'',,,,,. 11,,1   I',,,,.,'J1,, 11, J, 111 •hJ I• II', ..,,.,,,,,,,JI'
                                                                                                                            1,
